                              O       JS-6
                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



CAROL ANN CORONADO,                     No. CV 18-06074-JGB (DFM)

         Petitioner,                    JUDGMENT

             v.

WARDEN,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied and this action dismissed
with prejudice.



Date: July 18, 2019                      ___________________________
                                         JESUS G. BERNAL
                                         United States District Judge
